Citation Nr: 9903760	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  94-22 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for total left 
knee arthroplasty, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for a right knee 
injury, currently evaluated as 10 percent disabling.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative 
changes of the lumbar spine and multiple joints and a jaw 
condition or injury.  


REPRESENTATION

Appellant represented by:	To be clarified



WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], and [redacted]


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
April 1952 to March 1956, and from October 1961 to August 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran timely appealed that adverse 
determination, which has been confirmed and continued to 
date.  


REMAND

In August 1997, the Board remanded the case to the RO to 
clarify with the veteran and his representative whether the 
veteran still desired a hearing before a Member of the Board 
at the RO with respect to the issues on appeal.  He was sent 
a letter by the RO in September 1997 seeking such 
clarification; however, he did not respond to that letter nor 
was the letter returned as undeliverable.  In June 1998, a VA 
letter notified the veteran that his case was being returned 
to the Board for disposition.  

By certified mail, dated in July 1998, the Board received 
correspondence directly from the veteran, which contained 
additional evidence that has not been previously considered 
by the RO.  The veteran did not submit a waiver of first 
review by the RO of that additional evidence.  Also, in his 
correspondence, he very specifically withdrew his power of 
attorney from his accredited representative:  "The American 
Legion and/or American Veterans (Am Vets) do not represent me 
[veteran's name] in any way, fashion, or form..."  

An appellant or representative will be granted a period of 90 
days following the notice of mailing to them that an appeal 
has been certified to the Board during which they may submit 
additional evidence or request a change in representation.  
Any additional evidence received directly from the veteran 
within the 90 days, must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case, unless this procedural 
right is waived, in writing, by the appellant or 
representative.  See 38 C.F.R. § 20.1304 (1997).  

Under the circumstances, the Board finds that a remand is 
again required for due process purposes, even though it will, 
regrettably, further delay a decision in this matter.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran 
to clarify his desire, or lack 
thereof, for a change in 
representation before the VA.  If the 
veteran desires to be represented by 
a veterans service organization, the 
duly executed power of attorney 
should be properly filed in 
accordance with 38 C.F.R. § 20.602 
(1997) and a revocation of his 
current representative made in 
accordance with 38 C.F.R. § 20.607 
(1997).  The RO should furnish the 
veteran with VA Form 21-22, 
Appointment of Veterans Service 
Organization as Claimant's 
Representative.  

2.  After the above-mentioned 
development has been accomplished, 
the RO is to review the recently 
submitted evidence and adjudicate the 
veteran's claims on the basis of all 
relevant evidence of record, and in 
accordance with all applicable laws, 
regulations and case law.  

3.  If the benefits sought remain 
denied, the veteran and his 
representative, if the veteran 
chooses to be represented, should be 
provided with an appropriate 
supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the 
claims file is be returned to the 
Board for further appellate review.  

The purpose of this REMAND is to ensure that all due process 
requirements are met.  The Board intimates no opinion as to 
the ultimate outcome warranted, either favorable or 
unfavorable.  The veteran and his representative, if any, are 
free to submit additional evidence while the matter is on 
remand; however, no action need be taken until so advised by 
the RO.  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 5 -


